                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


HEATHER WEBER,
217 South Lake Street
Neenah, Wisconsin 54956                                     Case No. 20-cv-1317

               Plaintiff,                                   COLLECTIVE AND CLASS
                                                            ACTION PURSUANT TO
       v.                                                   29 U.S.C. §216(b) AND
                                                            FED. R. CIV. P. 23
TEXAS ROADHOUSE MANAGEMENT CORP.
6040 Dutchmans Lane                                         JURY TRIAL DEMANDED
Louisville, Kentucky 40205

               Defendant


                                         COMPLAINT



                               PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Heather Weber, against Defendant, Texas Roadhouse Management Corp.

       2.      Plaintiff bring these FLSA and WWPCL claims and causes of action against

Defendant on behalf of herself and all other current and former non-exempt tipped employees of

Defendant for purposes of obtaining relief under the FLSA and WWPCL for unpaid wages,

liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such

other relief the Court may deem appropriate.




            Case 2:20-cv-01317-LA Filed 08/27/20 Page 1 of 27 Document 1
       3.      Defendant operated an unlawful compensation system that deprived current and

former non-exempt tipped employees of their wages earned for all compensable work performed

each workweek by (1) failing to compensate said employees with overtime pay by incorrectly

calculating said employees’ regular rate(s) of pay and/or total overtime wages due and owing

during workweeks when said employees worked in excess of forty (40) hours, in violation of the

FLSA and WWPCL; and (2) failing to compensate said employees with lawful minimum wages

in violation of the FLSA; and (3) claiming a tip credit for the difference between Plaintiff’s and

all other non-exempt tipped employees’ hourly rate(s) of pay and the mandated statutory

minimum wage rate of pay, but failing to obtain signed tip declarations by Plaintiff and all other

non-exempt tipped employees each pay period during which Defendant claimed the tip credit, in

violation of the minimum wage provisions of the WWPCL.

       4.      Defendant’s deliberate failure to compensate its non-exempt, tipped employees

for hours worked and work performed at the proper and legal hourly rate(s) of pay violated

federal law as set forth in the FLSA and state law as set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.




            Case 2:20-cv-01317-LA Filed 08/27/20 Page 2 of 27 Document 1
         7.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant resides and/or does substantial business in this District, including but not limited to

owning, operating, and managing physical location(s) within this District.

                                    PARTIES AND COVERAGE

         8.       Plaintiff, Heather Weber, is an adult female resident of the State of Wisconsin

with a post office address of 217 South Lake Street, Neenah, Wisconsin 54956.

         9.       Defendant, Texas Roadhouse Management Corp., was, at all material times

herein, an entity doing business in the State of Wisconsin with a principal office address of 6040

Dutchmans Lane, Louisville, Kentucky 40205.

         10.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, managed, and maintained a restaurant or physical

location in the State of Wisconsin, located at 3910 West College Avenue, Appleton, Wisconsin

54914.

         11.      Defendant is a restaurant chain.

         12.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, managed, and maintained numerous restaurants or

physical locations in the State of Wisconsin, including restaurants and physical locations within

this District, and the restaurant or physical location at which Plaintiff primarily worked in the

three (3) years immediately preceding the filing of this Complaint (ECF No. 1), located at 3910

West College Avenue, Appleton, Wisconsin 54914.

         13.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, and managed all of their physical restaurant locations

across the United States, including but not limited to in the State of Wisconsin.




               Case 2:20-cv-01317-LA Filed 08/27/20 Page 3 of 27 Document 1
       14.      For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       15.      For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       16.      During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or their employees were engaged in “commerce,” as that term is defined under

the FLSA.

       17.      During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       18.      During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business, collectively and individually, exceeded $500,000.

       19.      Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       20.      Plaintiff brings this action on behalf of herself and all other current and former

non-exempt tipped employees employed by Defendant within the three (3) years immediately

preceding the filing of this Complaint (ECF No. 1). Plaintiff and all other non-exempt tipped

employees were subjected to Defendant’s same unlawful compensation policies and practices as

enumerated herein and performed the same or similar job duties at all of Defendant’s restaurants

or physical locations.

       21.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt, tipped

employees of Defendant on whose behalf Plaintiff brings this Complaint performed compensable




             Case 2:20-cv-01317-LA Filed 08/27/20 Page 4 of 27 Document 1
work in same or similar job duties on Defendant’s behalf, at Defendant’s direction, for

Defendant’s benefit, and/or with Defendant’s knowledge.

          22.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised and/or managed Plaintiff’s and other hourly-paid, non-

exempt, tipped employees’ day-to-day activities.

          23.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant hired, terminated, promoted, demoted, and/or suspended Plaintiff and

other hourly-paid, non-exempt, tipped employees.

          24.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work performance of

other hourly-paid, non-exempt, tipped employees.

          25.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established and/or approved Plaintiff’s and other hourly-paid, non-

exempt, tipped employees’ work schedules, and Defendant provided Plaintiff and all other

hourly-paid, non-exempt, tipped employees with work assignments and hours of work.

          26.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other hourly-paid, non-exempt, tipped employees abided in the

workplace.

          27.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt, tipped employees utilized

Defendant’s employment policies, practices, and/or procedures in the performance of their job

duties.




                Case 2:20-cv-01317-LA Filed 08/27/20 Page 5 of 27 Document 1
       28.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other hourly-paid,

non-exempt, tipped employees’ employment-related questions, benefits-related questions, and

workplace issues.

       29.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt, tipped

employees for hours worked and/or work performed.

                                 GENERAL ALLEGATIONS

       30.      On or about April 3, 2019, Defendant hired Plaintiff as a non-exempt, hourly-paid

Server employee working at Defendant’s Appleton, Wisconsin location.

       31.      During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on behalf of Defendant, at Defendant’s direction, for Defendant’s benefit, and/or with

Defendant’s knowledge at Defendant’s Appleton, Wisconsin location.

       32.      On or about April 19, 2020, Plaintiff’s employment with Defendant ended.

       33.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt tipped employees worked alongside each other

as part of Defendant’s restaurant and food service process at restaurants or physical locations in

the State of Wisconsin that were owned, operated, and managed by Defendant.

       34.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s corporate office maintained employment records and other

documentation regarding Plaintiff and all other non-exempt tipped employees.




             Case 2:20-cv-01317-LA Filed 08/27/20 Page 6 of 27 Document 1
       35.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other non-exempt tipped employees in the State of Wisconsin.

       36.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

non-exempt tipped employees for hours worked and work performed.

       37.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the Server position (and any other tipped positions) at Defendant were hourly-paid

positions.

       38.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the Server position (and any other tipped positions) at Defendant were non-exempt

positions for purposes of the WWPCL.

       39.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt, tipped employees worked in excess

of forty (40) hours per workweek.

       40.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt, tipped employees worked in excess of forty (40) hours per workweek.

       41.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other individuals employed tipped

positions with an hourly rate below $7.25 per hour.

       42.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other individuals employed in the position




             Case 2:20-cv-01317-LA Filed 08/27/20 Page 7 of 27 Document 1
of Server with a WWPCL mandated minimum hourly rate of pay of at least $2.33 when

performing duties in tipped positions, including but not limited to in the position of Server.

       43.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt tipped employees customarily received tips

when performing duties in their respective tipped positions, including but not limited to in the

position of Server.

       44.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant claimed a tip credit for the difference between Plaintiff’s and all other

non-exempt tipped employees’ hourly rate(s) of pay and the mandated minimum wage rate of

pay.

       45.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt tipped employees on a

weekly basis via paycheck.

       46.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant workweek for WWPCL purposes was Wednesday through Tuesday.

       47.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt tipped employees

were subject to Defendant’s same unlawful compensation policies, practices, customs, and/or

schemes of failing to pay overtime wages and minimum wages each workweek in violation of

the FLSA and WWPCL.

       48.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated an unlawful compensation system that deprived Plaintiff and

all other current and former hourly-paid, non-exempt tipped employees of overtime wages




             Case 2:20-cv-01317-LA Filed 08/27/20 Page 8 of 27 Document 1
during workweeks when said employees worked in excess of forty (40) hours by incorrectly

calculating said employees’ regular rate(s) of pay and/or total overtime wages due and owing, in

violation of the FLSA and WWPCL.

       49.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated an unlawful compensation system that deprived Plaintiff and

all other current and former hourly-paid non-exempt tipped employees of minimum wages for all

compensable work performed each workweek by failing to inform said employees in accordance

with the requirements of 29 C.F.R. § 531.59(b), in violation of the FLSA – which also resulted in

overtime violations of the FLSA.

       50.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated an unlawful compensation system that deprived Plaintiff and

all other current and former hourly-paid non-exempt tipped employees of minimum wages for all

compensable work performed each workweek by taking a tip credit on a pay period basis without

having a tip declaration signed by said employees each pay period, in violation of the WWPCL –

which also resulted in minimum wage and overtime violations of the FLSA.

       51.      For example, on any given workweek and/or pay period within the three (3) years

immediately preceding the filing of this Complaint (ECF No. 1), Defendant compensated

Plaintiff and all other hourly-paid non-exempt tipped employees (particularly in the State of

Wisconsin) with an hourly rate of pay of $2.33 per hour for all hours worked during the

workweek and/or pay period, including with an overtime rate of pay of $3.495 per hour for hours

worked in excess of forty (40) in a workweek. However, because Defendant did not comply with

the requirements of 29 C.F.R. § 531.59(b) and/or did not obtain a tip declaration signed by said

employees each pay period, Defendant was not entitled to claim a tip credit between said




             Case 2:20-cv-01317-LA Filed 08/27/20 Page 9 of 27 Document 1
employees’ hourly rate of pay of $2.33 per hour and the mandated minimum wage of $7.25 per

hour and, in those workweeks when said employees worked in excess of forty (40) hours,

Defendant failed to compensate said employees with an overtime rate of $10.875 per hour based

on the mandated and full minimum wage of $7.25 per hour.

       52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not inform Plaintiff and all other hourly-paid non-exempt tipped

employees of the amount of the cash wage with which it would compensate them.

       53.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not inform Plaintiff and all other hourly-paid non-exempt tipped

employees of the additional amount by which their wages were increased on account of

Defendant’s claimed tip credit.

       54.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not inform Plaintiff and all other hourly-paid non-exempt tipped

employees that all tips received by said employees were to be retained by them.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not inform Plaintiff and all other hourly-paid non-exempt tipped

employees of its use of the tip credit.

       56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not obtain signed tip declarations by Plaintiff and all other non-

exempt tipped employees on a pay period basis.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 10 of 27 Document 1
       57.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated an unlawful compensation system that deprived Plaintiff and

all other current and former non-exempt tipped employees of minimum wages for all

compensable work performed each workweek by taking a tip credit on a pay period basis without

having or obtaining a tip declaration signed by said employees each pay period, in violation of

the WWPCL.

       58.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt, tipped employees employed by Defendant were

legally entitled to minimum wages at the rate of $7.25 per hour in accordance with the FLSA and

the WWPCL.

       59.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant failed to compensate Plaintiff and all other current and former non-

exempt, tipped employees with a lawful minimum wage of $7.25 per hour for all hours worked

each workweek as required by the FLSA and the WWPCL.

       60.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt, tipped employees employed by

Defendant were legally entitled to minimum wages at the rate of $7.25 per hour and overtime

wages at the correct and lawful rate, $10.875 per hour, for all hours worked in excess of forty

(40) in a workweek.

       61.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant failed to compensate Plaintiff and all other current and former hourly-

paid, non-exempt, tipped employees with a lawful minimum wage of $7.25 per hour for all hours

worked each workweek as required by the FLSA and WWPCL and at the correct and lawful




         Case 2:20-cv-01317-LA Filed 08/27/20 Page 11 of 27 Document 1
overtime rate of pay of $10.875 per hour for all hours worked and work performed in excess of

forty (40) hours in a workweek as required by the FLSA and the WWPCL.

       62.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt, tipped employees’ paychecks did

not properly or lawfully compensate them for all hours worked in a workweek at the lawful

minimum wages and overtime wages under the FLSA and WWPCL.

       63.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt, tipped employees employed by

Defendant was legally entitled to overtime wages and minimum wages for all hours worked in

each workweek in accordance with the FLSA and WWPCL.

       64.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in Plaintiff and all

other hourly-paid, non-exempt, tipped employees being deprived of minimum wages for all

hours worked in each workweek and of overtime pay for all hours worked in excess of forty (40)

in a workweek, in violation of the FLSA and WWPCL.

       65.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that its policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt, tipped

employees with minimum wages for all hours worked in each workweek and with overtime

wages for all hours worked in excess of forty (40) in a workweek, the FLSA and WWPCL.




         Case 2:20-cv-01317-LA Filed 08/27/20 Page 12 of 27 Document 1
                  COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       66.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt, tipped
                      employees employed by Defendant within the three (3)
                      years immediately preceding the filing of this Complaint
                      who have not been compensated at a lawful minimum
                      hourly rate of pay for each hour worked each workweek
                      and/or at the correct and lawful overtime rate of pay for all
                      hours worked in excess of forty (40) hours in a workweek.

       67.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and were compensated on an hourly basis (and not on a salary basis) each

workweek.

       68.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to a minimum wage of $7.25

per hour and overtime pay for all hours worked in excess of forty (40) in a workweek.

       69.     Plaintiff and the FLSA Collective were primarily employed in tipped positions

each workweek within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1).

       70.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant failed to compensate Plaintiff and the FLSA Collective with a minimum

wage of at least $7.25 per hour for all hours worked each workweek by failing to comply with

the requirements of 29 C.F.R. § 531.59(b) and/or by not obtaining signed tip declarations by

Plaintiff and the FLSA Collective each pay period.




           Case 2:20-cv-01317-LA Filed 08/27/20 Page 13 of 27 Document 1
        71.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant failed to compensate Plaintiff and the FLSA Collective with overtime

pay of at least $10.875 per hour during workweeks when said employees worked in excess of

forty (40) hours and performed compensable work by incorrectly calculating said employees’

regular rate(s) of pay and/or total overtime wages, in violation of the FLSA.

        72.    Defendant’s deliberate failure to properly compensate Plaintiff and the FLSA

Collective in such a fashion as described in the aforementioned paragraphs violated federal law

as set forth in the FLSA.

        73.    Defendant’s unlawful practice as it relates to minimum wages and overtime

compensation described herein failed to compensate and deprived Plaintiff and the FLSA

Collective of the appropriate and lawful wages due and owing to them, in violation of the FLSA.

        74.    Defendant was or should have been aware that its unlawful practices relating to

minimum wages and overtime compensation failed to compensate and deprived Plaintiff and the

FLSA Collective of the appropriate and lawful wages due and owing to them, in violation of the

FLSA.

        75.    Plaintiff’s FLSA Causes of Action are brought under and maintained as an opt-in

Collective Actions pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collective, and these Causes of Action may be pursued by those who affirmatively opt in

to this case, pursuant to 29 U.S.C. § 216(b).

        76.    Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 14 of 27 Document 1
overtime compensation. Plaintiff’s claims and causes of action as stated herein are the same as

those of the FLSA Collective.

       77.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       78.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collective.

                                 RULE 23 CLASS ALLEGATIONS

       79.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt, tipped
                      employees employed by Defendant within the two (2) years
                      immediately preceding the filing of this Complaint through
                      the date of final judgment who have not been compensated
                      at a lawful minimum hourly rate of pay for each hour
                      worked each workweek and/or at the correct and lawful
                      overtime rate of pay for all hours worked in excess of forty
                      (40) hours in a workweek.

       80.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendant.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class are also determinable from Defendant’s records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendant. Notice can

be provided by means permissible under Fed. R. Civ. P. 23.




           Case 2:20-cv-01317-LA Filed 08/27/20 Page 15 of 27 Document 1
         81.   The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one hundred members (100) members of the Wisconsin

Class.

         82.   Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All the members of the

Wisconsin Class were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

         83.   Plaintiff is able to fairly and adequately protect the interests of the members of the

Wisconsin Class and has no interests antagonistic to the members of the Wisconsin Class.

Plaintiff is represented by counsel who is experienced and competent in both collective/class

action litigation and employment litigation and have previously represented plaintiffs in wage

and hour cases.

         84.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons




           Case 2:20-cv-01317-LA Filed 08/27/20 Page 16 of 27 Document 1
to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual members of the

Wisconsin Class are small in the sense pertinent to a class action analysis, the expenses and

burden of individual litigation would make it extremely difficult or impossible for the individual

members of the Wisconsin Class to redress the wrongs done to them.

          85.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources. However, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          86.   Defendant has violated the WWPCL regarding payment of overtime wages and

minimum wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.




            Case 2:20-cv-01317-LA Filed 08/27/20 Page 17 of 27 Document 1
       87.     There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (a) Whether Defendant maintained an unlawful compensation system

that failed to compensate the Wisconsin Class with minimum wages for each hour worked each

workweek; (b) Whether Defendant maintained an unlawful compensation system that failed to

compensate the Wisconsin Class with overtime wages for each hour worked each workweek; and

(c) The nature and extent of class-wide injury and the measure of damages for the injury.

       88.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                     FIRST CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
             (Plaintiff on behalf of herself and the FLSA Collective – Minimum Wages)

       89.     Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       90.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       91.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       92.     Defendant is subject to the minimum wage requirements of the FLSA because

Defendant is an enterprise engaged in commerce and/or its employees are engaged in commerce,

as defined in FLSA, 29 U.S.C. § 203(b).




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 18 of 27 Document 1
       93.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       94.     Plaintiff and the FLSA Collective were victims of uniform compensation policy

and practice in violation of the FLSA.

       95.     The FLSA regulates, among other things, the payment of minimum wages by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 206(a)(1).

       96.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant violated the FLSA by intentionally failing to compensate Plaintiff and

the FLSA Collective with an effective hourly rate of at least $7.25 per hour for each hour worked

each workweek by failing to comply with the requirements of 29 C.F.R. § 531.59(b) and/or by

not obtaining signed tip declarations by Plaintiff and the FLSA Collective each pay period.

       97.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

with minimum wages was willfully perpetrated. Defendant also has not acted in good faith and

with reasonable grounds to believe its actions and omissions were not violations of the FLSA,

and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid minimum wages described

above pursuant to the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that

Defendant acted in good faith and with reasonable grounds in failing to pay minimum wages,

Plaintiff and the FLSA Collective are entitled to an award of pre-judgment interest at the

applicable legal rate.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 19 of 27 Document 1
       98.     As a result of the aforesaid willful violations of the FLSA’s provisions, minimum

wages have been unlawfully withheld by Defendant from Plaintiff and the FLSA Collective for

which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       99.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

minimum wages within the three (3) years preceding the date of filing of this Complaint, plus

periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       100.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid minimum wages.

                                   SECOND CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
               (Plaintiff on behalf of herself and the FLSA Collective – Overtime Pay)

       101.    Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       102.    At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       103.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       104.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       105.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 20 of 27 Document 1
       106.    Defendant is subject to the overtime pay requirements of the FLSA because

Defendant is an enterprise engaged in commerce and/or its employees are engaged in commerce,

as defined in FLSA, 29 U.S.C. § 203(b).

       107.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       108.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant violated the FLSA by intentionally failing to account for and

compensate Plaintiff and the FLSA Collective with overtime premium pay at the proper and

correct overtime rate of pay for each hour worked in excess of forty (40) hours each workweek

by incorrectly calculating said employees’ regular rate(s) of pay and/or total overtime wages by

virtue of failing to comply with the requirements of 29 C.F.R. § 531.59(b) and/or by not

obtaining signed tip declarations by Plaintiff and the FLSA Collective each pay period.

       109.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

with overtime wages was willfully perpetrated. Defendant also has not acted in good faith and

with reasonable grounds to believe their actions and omissions were not violations of the FLSA,

and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid minimum wages described

above pursuant to the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that

Defendant acted in good faith and with reasonable grounds in failing to pay overtime wages,

Plaintiff and the FLSA Collective are entitled to an award of pre-judgment interest at the

applicable legal rate.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 21 of 27 Document 1
       110.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

wages have been unlawfully withheld by Defendant from Plaintiff and the FLSA Collective for

which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       111.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       112.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                      THIRD CLAIM FOR RELIEF
              Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                (Plaintiff, on behalf of herself and the Wisconsin Class – Overtime Pay)

       113.      Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       114.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       115.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 22 of 27 Document 1
         116.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

         117.   Wis. Stat. § 109.03 requires payment of all wages earned by Plaintiff and the

Wisconsin Class to a day not more than thirty-one (31) days prior to the date of payment.

         118.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium pay at the proper and correct overtime rate of pay for each hour worked in excess of

forty (40) hours each workweek by incorrectly calculating said employees’ regular rate(s) of pay

and/or total overtime wages by virtue of not obtaining signed tip declarations by Plaintiff and the

Wisconsin Class each pay period, in violation of the Wisconsin Wage Payment and Collection

Laws.

         119.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         120.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         121.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




           Case 2:20-cv-01317-LA Filed 08/27/20 Page 23 of 27 Document 1
                                    FOURTH CLAIM FOR RELIEF
              Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
              (Plaintiff, on behalf of herself and the Wisconsin Class – Minimum Wages)

       122.     Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       123.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continues to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       124.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class minimum wages.

       125.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       126.     Throughout the Wisconsin Class Period, Defendant compensated Plaintiff and the

Wisconsin Class with an hourly rate of at least $2.33 per hour.

       127.     Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class with an hourly rate of $7.25 per hour.

       128.     Throughout the Wisconsin Class Period, Defendant claimed a tip credit for the

difference between the Wisconsin Class’ hourly rate(s) of pay of at least $2.33 per hour and the

WWPCL’s mandated minimum wage rate of pay of $7.25 per hour.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 24 of 27 Document 1
       129.    Wis. Stat. § 104.02 states, in part: “Every wage paid or agreed to be paid by any

employer to any employee ... shall be not less than the applicable minimum wage established

under s. 104.035.”

       130.    Wis. Stat. § 104.035(3)(a) states, in part: “... [I]f an employer of a tipped

employee establishes by the employer’s payroll records that, when adding the tips received by

the tipped employees in a week to the wages paid to the tipped employee in that week, the tipped

employee received not less than the applicable minimum wage..., the minimum wage for the

tipped employee is ... [$2.33 per hour].”

       131.    Wis. § DWD 272.03(2)(b)1. states: “When the employer elects to take tip credit

the employer must have a tip declaration signed by the tipped employee each pay period and

show on the payroll records that any required social security or taxes have been withheld each

pay period to show that when adding the tips received to the wages paid by the employer, no less

than the minimum rate was received by the employee. When the employer’s time and payroll

records do not contain these requirements, no tip credit shall be allowed.”

       132.    Throughout the Wisconsin Class Period, Defendant failed to obtain signed tip

declarations by Plaintiff and the Wisconsin Class for each and every pay period during which

Defendant claimed the tip credit, in violation of the WWPCL.

       133.    Throughout the Wisconsin Class Period, Defendant intentionally failed to

compensate Plaintiff and the Wisconsin Class with an hourly rate of at least $7.25 for each hour

worked each work day and each workweek, in willful violation of the WWPCL.

       134.    Wis. Stat. § 109.03 requires payment of all wages earned by Plaintiff and the

Wisconsin Class to a day not more than thirty-one (31) days prior to the date of payment.




          Case 2:20-cv-01317-LA Filed 08/27/20 Page 25 of 27 Document 1
         135.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from their violations of

the Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         136.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
               supervised Notice, to all similarly-situated current and former hourly-paid, non-
               exempt, tipped employees employed by Defendant informing them of this action
               and their rights to participate in this action. Such Notice shall inform all similarly-
               situated current and qualified former employees of the pendency of this action,
               the nature of this action, and of their right to “opt in” to this action. Additionally,
               such notice will include a statement informing the similarly-situated current and
               qualified former employees that it is illegal for Defendant to take any actions in
               retaliation of their consent to join this action;

            b) At the earliest possible time, issue an Order certifying this action as a class action
               pursuant to Federal Rules of Civil Procedure 23;

            c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
               as class counsel pursuant to Federal Rules of Civil Procedure 23;

            d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
               2202, declaring Defendant’s actions as described in the Complaint as unlawful
               and in violation of the FLSA and Wisconsin Law and applicable regulations and
               as willful as defined in the FLSA and Wisconsin Law;




           Case 2:20-cv-01317-LA Filed 08/27/20 Page 26 of 27 Document 1
          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt, tipped employees damages in the
             form of reimbursement for overtime wages and minimum wages for all time spent
             performing compensable work for which they were not paid pursuant to the rate
             provided by the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt, tipped employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages owed to them;

          g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt, tipped employees for the costs and attorneys’
             fees expended in the course of litigating this action, pre-judgment and post-
             judgment interest; and

          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt, tipped
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 27th day of August, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Scott S. Luzi                         .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
235 North Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: dpotteiger@walcheskeluzi.com




         Case 2:20-cv-01317-LA Filed 08/27/20 Page 27 of 27 Document 1
